DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 04/13/2020.  
In the Amendment, applicant amended claims 1, 11 and 17.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 1-20 are pending. 
Examiner note: The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S. 2003/0200212 A1, hereinafter Benson), in view of Vukojevic (U.S. 2011/0035356 A1, hereinafter Vukojevic), in further view of George (U.S. 2012/0005154 A1, hereinafter George).

Regarding claim 1, Benson discloses:
A computing device, comprising:
one or more processors (Benson, paragraph [0166], configuring a computer system having one or more computers); and
memory storing instructions that, when executed by the one or more processors, cause the computing device to (Benson, paragraph [0166], configuring a computer system having one or more computers):
obtain a transaction request (Benson, paragraph [0023], the client receives information back from the library server as to where to store the object);
generate, based on the transaction request, transaction status data for the transaction request indicating that the transaction request is unprocessed (Benson, paragraph [0130], if a transaction id was generated in the call to the SP, the SP will also write a record to the library server (LS) Tracking Table with a status of "in progress”);
transmit the transaction request to a distributed processing system (Benson, paragraph [0124], the Client next invokes a begin transaction API to indicate this is the start of the transaction, and that all updates performed from here on (prior to the end of transaction call) must be committed or rolled-back together. At this time, a transaction flag is set in the client's connection structure indicating a transaction is begun), wherein: 
the distributed processing system comprises a set of processing nodes (Benson, paragraph [0011], passing transaction data from the client to a resource manager, processing the transaction at the resource manager, transferring the requested item to the client, processing the requested item at the client and returning the item to the resource manager); and 
at least one node in the set of processing nodes; stores the transaction request and the transaction status data in a distributed ledger (Benson, paragraph [0023], sends requests to the library server to create a catalog entry (as an index entry) and a place holder for storing or replacing a content management object and setting a "transaction in progress" flag for storing or replacing the object, 3. Storing the placeholder is "committed" by a stored procedure in the library server).  But, Benson does not appear to expressly disclose processes the transaction request to generate a response and transaction status data indicating that the transaction request has been processed; transmits the generated response.
However, Vukojevic, in an analogous art, discloses processes the transaction request to generate a response and transaction status data indicating that the transaction request has been processed (Vukojevic, paragraph [0040-41], the transaction status at this point is "active" and the transaction is added to the list of transactions in progress. This Archive method 462 must be successful on all remote hosts/archival units for the transaction to proceed);
transmits the generated response (Vukojevic, paragraph [0044-46], when the commit method 466 is invoked on the server, the commit method 466 will cause the bitfile and metadata to be transferred from the temporary location into a permanent location, archive counts will be updated transaction will be removed from list of transactions in progress and document will be queued for indexing).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Benson (directed to obtaining a transaction request, generating the transaction request indicating that the transaction request is unprocessed, transmitting to a distributed processing system which has a set of processing nodes, and storing the transaction request and the transaction status data) and Vukojevic (directed to processing the transaction request to generate a response and transaction status data indicating that the transaction request has been processed, and transmitting the generated response) and arrived at obtaining a transaction request, generating the transaction request indicating that the transaction request is unprocessed, transmitting to a distributed processing system which has a set of processing nodes, processing the transaction request to generate a response and transaction status data indicating that the transaction request has been processed, transmitting the generated response, and storing the transaction request and the transaction status data.  One of ordinary skill in the art would have been motivated to make such a combination because “the transaction manager keeps track of the state of archiving transactions of the electronic documents, understands the current state of the archival process/archiving transaction persistent state so the transaction manager can either commit the archiving of the electronic document to a permanent storage location, or if an error occurs in this archiving process rollback the state of the archiving system to remove the electronic document from temporary storage location, and communicate that an error occurred in the archival process to the local transaction manager instance initiating the two-phase commit protocol in order to restore consistency among the geographically dispersed archival units.” as taught in Vukojevic (Vukojevic: paragraph [0034]).
	The combination of Benson and Vukojevic disclose the computing device to obtaining a transaction request, generating the transaction request indicating that the transaction request is unprocessed, transmitting to a distributed processing system which has a set of processing nodes, processing the transaction request to generate a response and transaction status data indicating that the transaction request has been processed, transmitting the generated response, and storing the transaction request and the transaction status data, but the combination of Benson and Vukojevic do not explicitly disclose based on determining that a transaction processing device is unavailable at a first time: store a set of unprocessed transaction requests in an error queue; query the transaction processing device to determine that the transaction processing device is available at a second time; obtain, from the distributed processing system, updated transaction status data for the set of unprocessed transaction requests stored in the error queue;  and update the transaction status data for each of the unprocessed transaction requests based on the updated transaction status data obtained from the distributed processing system.
However, Vukojevic, in an analogous art, discloses based on determining that a transaction processing device is unavailable at a first time (George, paragraph [0073-75] [0096-97], a node of a cluster may be configured to perform a scheduled backup of an object store to a different node (the "backup node"). However, if the backup node is offline or otherwise unavailable):
store a set of unprocessed transaction requests in an error queue (George, paragraph [0073-75], The copy of the object store of existing Node A is used to synchronize the object store at recovering node B. After synchronizing the object store at recovering Node B, the object store at recovering Node B will reflect the same state as the copy of the object store of existing Node A (at the earlier point in time, and earlier point in global commit order, when the copy was made)); 
query the transaction processing device to determine that the transaction processing device is available at a second time (George, paragraph [0073-75], the buffer maintained by module B will still receive committed transaction information from other nodes of the cluster);
obtain, from the distributed processing system, updated transaction status data for the set of unprocessed transaction requests stored in the error queue (George, paragraph [0073-75], If recovering Node B stores partial data (i.e., the object store at Node B stores some data, but the object store is not current), then the incremental recovery functionality allows recovering Node B to copy the difference instead of copying the entire object store from another node); and
update the transaction status data for each of the unprocessed transaction requests based on the updated transaction status data obtained from the distributed processing system (George, paragraph [0073-75], recovering Node B may simultaneously update its object store to reflect the committed transactions performed by any number of nodes in the cluster).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Benson and Vukojevic (directed to obtaining a transaction request, generating the transaction request indicating that the transaction request is unprocessed, transmitting to a distributed processing system which has a set of processing nodes, processing the transaction request to generate a response and transaction status data indicating that the transaction request has been processed, transmitting the generated response, and storing the transaction request and the transaction status data) and George (directed to processing the transaction request to generate a response and transaction status data indicating that the transaction request has been processed, and transmitting the generated response) and arrived at obtaining a transaction request, generating the transaction request indicating that the transaction request is unprocessed, transmitting to a distributed processing system which has a set of processing nodes, processing the transaction request to generate a response and transaction status data indicating that the transaction request has been processed, transmitting the generated response, and storing the transaction request and the transaction status data.  One of ordinary skill in the art would have been motivated to make such a combination because “recovering a node of a distributed transactional system. When a recovering node is being brought on-line, a copy of at least a portion of a first data store maintained by an existing node is created without ceasing to process transactions against the first data store at the existing node. The recovering node creates a second data store based on the copy of the first data store. While the recovering node creates the second data store, the recovering node stores committed transaction data received from a plurality of nodes. The committed transaction data describes transactions committed against data stores maintained by the sender of the committed transaction data. The recovering node may thereafter replay, against the second data store, any transactions identified by the committed transaction data that are associated with a global transaction number that is more recent than is a reference commit number.” as taught in George (George: Abstract).

Regarding claim 2, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein the instructions, when executed by the one or more processors, further cause the computing device to:
obtain, from the distributed processing system, transaction status data indicating that the unprocessed transaction request has been processed (George, paragraph [0096-97], If a backup node is offline or otherwise unavailable when a scheduled backup is to occur (or an instance crashes during the backup process), then the scheduled backup may be attempted at a different location in the list of alternate backup nodes or alternate locations within the cluster); and
update the transaction status data for each transaction corresponding to the unprocessed transaction requests to indicate that each of the transactions has been processed according to the obtained transaction status data (George, paragraph [0096-97], The list of alternate backup nodes or locations may be prioritized so that the selection of an alternate backup node or location is made based on priority. A scheduled backup may either be a full backup or a partial (or incremental) backup of an object store).

Regarding claim 3, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein the distributed processing system stores the distributed ledger using the set of processing nodes (Benson, paragraph [0011], passing transaction data from the client to a resource manager, processing the transaction at the resource manager, transferring the requested item to the client, processing the requested item at the client and returning the item to the resource manager).

Regarding claim 4, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein: 
the distributed processing system is provided by a first service provider (Vukojevic, paragraph [0016-17], The transaction manager application, such as transaction manager 150, resident on the archiving portal 101 initiates the archiving transaction. Each server transaction manager application 150a and 150b is configured for transactional archiving of an electronic document between the multiple interconnected archive units 102a, 102b of the distributed server network in geographically-dispersed locations in order to store identical copies of the electronic document at the same time); and
the transaction processing device is provided by a second service provider distinct from the first service provider (Vukojevic, paragraph [0016-17], The transaction manager application, such as transaction manager 150, resident on the archiving portal 101 initiates the archiving transaction. Each server transaction manager application 150a and 150b is configured for transactional archiving of an electronic document between the multiple interconnected archive units 102a, 102b of the distributed server network in geographically-dispersed locations in order to store identical copies of the electronic document at the same time).

Regarding claim 5, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein:
the distributed processing system is provided in a first availability zone provided by a service provider (Vukojevic, paragraph [0016-17], The transaction manager application, such as transaction manager 150, resident on the archiving portal 101 initiates the archiving transaction. Each server transaction manager application 150a and 150b is configured for transactional archiving of an electronic document between the multiple interconnected archive units 102a, 102b of the distributed server network in geographically-dispersed locations in order to store identical copies of the electronic document at the same time); and
the transaction processing device is provided in a second availability zone provided by the service provider, the second availability zone geographically distinct from the first availability zone (Vukojevic, paragraph [0016-17], The transaction manager application, such as transaction manager 150, resident on the archiving portal 101 initiates the archiving transaction. Each server transaction manager application 150a and 150b is configured for transactional archiving of an electronic document between the multiple interconnected archive units 102a, 102b of the distributed server network in geographically-dispersed locations in order to store identical copies of the electronic document at the same time).

Regarding claim 6, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein the computing device is a processing node in the set of processing nodes (Benson, paragraph [0011], passing transaction data from the client to a resource manager, processing the transaction at the resource manager, transferring the requested item to the client, processing the requested item at the client and returning the item to the resource manager).

Regarding claim 7, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 6, wherein:
the distributed processing system processes the transaction request using a proof of stake consensus (Benson, paragraph [0023], The library server replies to the client indicating success or failure of the of the metadata update, 8, at which point the client commits the library server updates, 9. After committing the library server updates, the client requests the resource manager to delete its tracking table record. The client receives a reply from the resource manager indicating success or failure in deleting the tracking table entry);
each node in the set of processing nodes comprises a stake share such that a sum of the stake share for each node in the set of processing nodes constitutes a total stake of the distributed processing system (Benson, paragraph [0023], The library server replies to the client indicating success or failure of the of the metadata update, 8, at which point the client commits the library server updates, 9. After committing the library server updates, the client requests the resource manager to delete its tracking table record. The client receives a reply from the resource manager indicating success or failure in deleting the tracking table entry); and
the stake share of the computing device comprises a majority of the total stake of the distributed processing system Benson, paragraph [0023], The library server replies to the client indicating success or failure of the of the metadata update, 8, at which point the client commits the library server updates, 9. After committing the library server updates, the client requests the resource manager to delete its tracking table record. The client receives a reply from the resource manager indicating success or failure in deleting the tracking table entry).

Regarding claim 8, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein at least one node in the distributed processing system comprises at least one mobile device associated with an account indicated in the transaction data (Vukojevic, paragraph [0056], The transaction manager is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, hand-held or laptop devices).

Regarding claim 9, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 1, wherein at least one node of the distributed processing system comprises at least one service provider device associated with a service provider providing an account indicated in the transaction data (Vukojevic, paragraph [0016-17], The archive units 102a, 102b of the distributed server network allow uninterrupted access from a client machine to at least one of the copies of the archived electronic document even if one archive unit location is not accessible. The transaction manager application 150 resident on the archiving portal 101 is coded to broadcast a five-step, two-phase commit protocol to a selected set of the other transaction manager instances resident on remote archive units, such as a first archive unit 102a and a second archive unit 102b).

Regarding claim 10, the combination of Benson, Vukojevic and George disclose: 
The computing device of claim 9, wherein the at least one service provider device is geographically distributed such that a failure of a first service provider device in a first geographic region does not affect a second service provider device in a second geographic region (Vukojevic, paragraph [0016-17], The transaction manager application, such as transaction manager 150, resident on the archiving portal 101 initiates the archiving transaction. Each server transaction manager application 150a and 150b is configured for transactional archiving of an electronic document between the multiple interconnected archive units 102a, 102b of the distributed server network in geographically-dispersed locations in order to store identical copies of the electronic document at the same time).

Regarding claims 11-16 are essentially the same as claims 1, 3-5, and 7-8 except that they set forth the claimed invention as a “method” rather than a “computing device”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1, 3-5, and 7-8. 

Regarding claims 17-20 are essentially the same as claims 1, 4-5 and 7 except that they set forth the claimed invention as a “non-transitory machine-readable medium” rather than a “computing device”, respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1, 4-5 and 7.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.

Applicant's remarks filed 04/13/2020 with respect to claims 1-20 under 35 U.S.C. § 103 have been fully considered but are moot in view of the new ground(s) of rejection (See new references of Benson, Vukojevic and George).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dasgupta, U.S. Patent Application Publication 2018/0253462  – EXECUTING TRANSACTIONS BASED ON SUCCESS OR FAILURE OF THE TRANSACTIONS
Fowler, U.S. Patent Application Publication 2011/0041006 – DISTRIBUTED TRANSACTION PROCESSING.
Ngo, U.S. Patent Application Publication 2010/0145909 – SYSTEMS AND METHODS FOR MANAGING REPLICATED DATABASE DATA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI DANG whose telephone number is 571-270-5271.  The examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163